IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43117

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 739
                                               )
       Plaintiff-Respondent,                   )   Filed: December 1, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
DEYLEN SCOTT LOOS,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Deylen Scott Loos pled guilty to possession of a controlled substance with intent to
deliver, Idaho Code § 37-2732(a). The district court imposed a unified sentence of five years,
with a minimum period of confinement of two years, suspended the sentence, and placed Loos
on probation. Subsequently, Loos admitted to violating the terms of his probation, and the
district court consequently revoked probation, ordered execution of the original sentence, and
retained jurisdiction. Upon completion of retained jurisdiction, Loos’s sentence was suspended
and he was again placed on probation. Following another report of probation violation, the
district court revoked Loos’s probation and ordered a second period of retained jurisdiction.
Loos completed the second period of retained jurisdiction and was returned to probation. Loos

                                               1
again admitted to violating his probation. The district court revoked probation and ordered
execution of the underlying sentence. Loos filed an Idaho Criminal Rule 35 motion, which the
district court denied. Loos appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Loos’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Loos’s Rule 35 motion is affirmed.




                                                2